Citation Nr: 0504712	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  95-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to improved death pension benefits from April 1, 
1990.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from December 1942 to November 1945, and who 
died in August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the appellant's claim for improved death 
pension benefits.  

The Board remanded the appeal in March 1998.  By official 
letter, dated in July 1999, the appellant was notified that 
she had been awarded improved death pension benefits 
effective November 1, 1989, at the maximum annual rate base 
upon zero countable annual income.  The letter also informed 
her that her benefits were terminated effective April 1, 
1990.  


FINDING OF FACT

From April 1, 1990, the appellant's annual countable income 
consisted of a Federal Tort claim settlement, net legal and 
other expenses, of $21,852, in addition to her Social 
Security benefits and retirement pension; this is reduced by 
exclusions of burial expenses of $3,318 and just debts of 
$19,430.  




CONCLUSION OF LAW

From April 1, 1990, the appellant's countable annual income 
exceeds the limit for payment of improved death pension 
benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The maximum annual income limitation for a surviving spouse 
from December 1, 1988, is $4,331.  The maximum annual income 
limitation for a surviving spouse from December 1, 1989, is 
$4,535.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23; M21-1.  

The record reflects that the veteran died in August 1989.  
The appellant filed her claim for improved death pension 
benefits in October 1989.  

A November 1989 letter from the Teachers' Retirement System 
of Georgia reflects that the appellant, effective August 1, 
1989, was in receipt of retirement benefits in the monthly 
amount of $504.  A May 1990 record relating to Social 
Security reflects that the appellant's gross monthly Social 
Security benefit was $188.  

A June 1992 report of contact reflects that a voucher for 
$30,000 was issued in January 1990.  This voucher relates to 
a Federal Tort claim the appellant had against the 
Government.  An undated document, submitted by the appellant 
in August 1999, reflects that the settlement of $30,000 was 
reduced by $7,500 attorney's fees and $647.49 expenses, for a 
net to the appellant of $21,852.51.

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  
38 C.F.R. § 3.271(a).  Included is recurring income which is 
received or anticipated in equal amounts at regular 
intervals.  38 C.F.R. § 3.271(a)(1).  This would include the 
appellant's Social Security and pension benefits.  Also 
included as income is any compensation or damages collected 
because of personal injury or death.  However, medical, legal 
or other expenses incident to the injury or death or incident 
to the collection or recovery of the amount of the award or 
settlement may be deducted.  38 C.F.R. § 3.271(g).  

Therefore, the appellant's annualized income, effective 
April 1, 1990, would have included Social Security and 
retirement that together totaled $8,304, plus the Tort 
settlement of $21,852, for a total of $30,156.  

Certain items may be excluded from income for the purpose of 
determining entitlement to improved death pension.  These 
expenses are deductible only during the 12-month 
annualization period in which they were paid.  38 C.F.R. 
§ 3.272.  These exclusions include the expenses of last 
illness, burials, and just debts.  38 C.F.R. § 3.272(h).  The 
veteran's final expenses include amounts paid by a spouse 
before a veteran's death for expenses of the veteran's last 
illness and amounts paid by a surviving spouse for the 
veteran's just debts, expenses of last illness, and burial 
(to the extent such burial expenses are not reimbursed under 
Chapter 23 of Title 38 U.S.C.)  The term "just debts" does 
not include any debt that is secured by real or personal 
property.  38 C.F.R. § 3.272(h)(1)(i)(ii).  

In November 1995 the appellant's then representative 
submitted information relating to burial expenses and just 
debts.  This information reflects that burial expenses total 
$3,318.46 and just debts total $19,430.32.  More recently the 
appellant has submitted duplicate information regarding the 
just debts.  Accepting this information at face value the 
burial and just debt expenses that may be excluded total 
$22,748.  When this is deducted from the $30,156 in income 
the appellant's annual countable income is $7,408.  This is 
in excess of the maximum annual countable income allowable of 
$4,535 which was in effect from December 1, 1989.  

The primary point of contention is that the veteran and the 
appellant borrowed $20,635.25 in March 1988, and used the 
money at that time to pay the veteran's medical expenses.  
They began making payments on that loan beginning May 1, 
1988, with the payments continuing until April 1, 1998.  It 
is asserted that the monthly payments of $307.39 should be 
deductible either as a just debt of the veteran or as an 
expense of his last illness. 

The record reflects that the original loan of $20,635.25 was 
secured by the home of the appellant and the veteran.  The 
term just debt does not include any debt that is secured by 
real or personal property.  38 C.F.R. § 3.272(h)(1)(ii).  
Therefore, the monthly payments of $307.39 cannot be 
considered a just debt of the veteran.  

Further, the monthly payment may not be considered an expense 
of last illness because the monthly loan payment is not 
itself a payment for a last illness expense.  In this case, 
the appellant's award of death pension benefits for the 
annualization period beginning November 1, 1989 was based on 
the exclusion of $20,063 for payment of last expenses.  She 
would not have a second exclusion for the same "last 
expenses" now that she is repaying the loan, the principle 
amount of which she previously used for her payment of the 
last expenses themselves.  

On the basis of the above analysis there is no evidence that 
would support the conclusion that the monthly payment of 
$307.39 may be excluded from the appellant's income, and 
there is evidence that would support the conclusion that the 
monthly payment of $307.39 may not be excluded from the 
appellant's income for purposes of calculating her annual 
countable income.  Therefore, a preponderance of the evidence 
is against the exclusion of the $307.39 monthly payment.  

With consideration of the above analysis there is no evidence 
which would indicate that the appellant's annual countable 
income, effective April 1, 1990, was less than the maximum 
annual countable income of $4,535.  All of the evidence 
indicates that her annual countable income, effective 
April 1, 1990, was in excess of $4,535.  Therefore, a 
preponderance of the evidence is against the appellant's 
entitlement to improved death pension benefits from April 1, 
1990.  

Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.

Although the appellant did not receive a section 5103(a) 
notice, the Board finds that the appellant has not been 
prejudiced because substantial VCAA content complying notice 
and proper subsequent VA process has been accomplished.  She 
was provided with eligibility verification reports to 
complete, reflecting her income and medical expenses.  She 
was advised during an October 1991 hearing regarding what 
evidence she should submit to show that an expense could be 
deducted as a just debt.  A March 1998 Board Remand directed 
certain development that informed the appellant regarding 
evidence that was needed to substantiated her claim, and what 
she should provide.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 
at 120-121.

A statement of the case and supplemental statements of the 
case informed the appellant of the governing laws and 
regulations.  Here, the Board finds that any defect with 
respect to the timing of the substantial compliance with the 
VCAA notice requirement was harmless error.  It would have 
been impossible to have provided any notice prior to the 
initial adjudication because the VCAA had not yet been 
enacted.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been 
substantially satisfied, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error.

The appellant has been provided with every opportunity to 
supplement the record regarding her income and expenses to be 
considered in arriving at her annual countable income.  In 
this regard, she has been afforded two personal hearings and, 
following the Board's March 1998 remand, has been afforded 
opportunity to provide additional information relating to the 
veteran's just debts and her income.  In August 1999 she 
submitted information that was duplicate of information 
provided by her then representative in November 1995 
regarding just debts.  She provided supplemental information 
concerning the legal and other expenses relating to the Tort 
settlement she received during the first quarter of 1990.  
The appellant has been provided with the governing law and 
regulations in the September 1992 statement of the case, as 
well as in January 1995 and September 2003 supplemental 
statements of the case.  As noted in the introduction a July 
1999 letter informed the appellant that she had been awarded 
improved death pension benefits effective November 1, 1989, 
at the maximum annual rate base upon zero countable annual 
income, and that these benefits were terminated effective 
April 1, 1990.  

There is no indication that any additional information exists 
regarding the appellant's income and expenses, or that any 
further notification would be of any benefit at this time.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini at 545; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage of this case.  Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.


ORDER

Entitlement to improved death pension benefits from April 1, 
1990 is denied.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


